Citation Nr: 0822155	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1975 and from June 1976 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  This case was remanded by the Board 
in September 2006 for further development.  That development 
has been completed, and the case has now been returned to the 
Board for further appellate consideration.

The veteran appeared and testified at a personal hearing in 
January 2006 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony has been 
associated with the record.


FINDING OF FACT

The competent medical evidence of record relates the 
veteran's current major depressive disorder to his active 
duty service.


CONCLUSION OF LAW

The veteran's major depressive disorder was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The veteran contends, in substance, that his depression is 
the result of his military service.  Because the claim on 
appeal is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  

Service Connection for Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The veteran contends that he experienced symptoms of 
depression during his service with the Navy, particularly 
during his time on aircraft carriers.  His service treatment 
records, however, do not contain any diagnoses of a 
psychiatric condition.  A February 1989 treatment record 
reveals that the veteran complained of a "mental headache" 
with "constant pressure."  He was diagnosed with sinusitis.

At the January 2006 hearing, the veteran testified that he 
had difficulty interacting with people during his time on 
ships.  The veteran's wife testified that he was 
"stressful" during his time in the Navy, particularly when 
he was on a ship.  She testified that she told the veteran to 
seek treatment for his stress and disorientation, but that he 
refused to do so over fear of hurting his career.

The earliest post-service evidence of a psychiatric disorder 
consists of a July 2002 VA outpatient treatment record.  This 
treatment record reveals that the veteran had been previously 
diagnosed with depression.  A September 2003 VA treatment 
record indicated that he was diagnosed with major depressive 
disorder, severe with psychosis.  

A January 2005 private psychiatric treatment record reveals 
that the veteran reported experiencing recurring dreams since 
1997 of running from and fighting someone on board a ship.  
He also reported a dream wherein the ship was on fire.  In 
August 2005, the veteran again reported troubling dreams 
about being at sea on an aircraft carrier.

The veteran underwent a VA psychiatric examination in 
November 2007.  He reported depression, anhedonia, weight 
loss, sleep impairment, and difficulties in thinking and 
concentrating.  He stated that he did not get along well with 
others when on different aircraft carriers and that he 
thought the others were trying to harm him.  The examiner 
diagnosed the veteran with major depressive disorder, 
recurrent, severe without psychotic features.  The examiner 
noted that the veteran's symptoms appeared to be present for 
approximately 20 years, and that his depression is at least 
as likely as not related to his service experience.

In a February 2008 addendum to the November 2007 VA 
psychiatric examination, the examiner stated the rationale 
for this opinion.  The examiner noted that the veteran 
consistently reported experiencing symptoms of depression 
while in service, and distressing dreams about his time in 
the Navy.  The examiner also noted that the February 1989 in-
service treatment record referring to a "mental headache" 
suggested that the veteran was having some sort of 
psychological issue at that time.  The examiner concluded 
that it is a "50/50 chance" that the veteran's current 
episodes of depression actually started during his active 
duty service and are related to his problems in the Navy.  

After considering all of the evidence of record the Board 
finds that the veteran's currently diagnosed major depressive 
disorder was incurred in service.  As such, service 
connection is established for major depressive disorder, and 
this claim is granted.







ORDER

Service connection for major depressive disorder is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


